Case 2:18-cv-02133-MWF-MRW Document 70 Filed 09/06/19 Page 1 of 2 Page ID #:1131



    1 Scott S. Humphreys (SBN 298021)
      BALLARD SPAHR LLP
    2 2029 Century Park East, Suite 800
      Los Angeles, CA 90067
    3 Telephone: 424.204.4400
      Facsimile: 424.204.4350
    4 Email: humphreyss@ballardspahr.com
    5 Neal Walters (pro hac vice)
      BALLARD SPAHR LLP
    6 210 Lake Drive East, Suite 200
      Cherry Hill, NJ 08002-1163
    7 Telephone: 856.761.3400
      Facsimile: 856.761.1020
    8 Email: waltersn@ballardspahr.com
    9 Attorneys for Defendant
      SUBARU OF AMERICA, INC.
   10
   11 Michael A. Bowse (SBN189659)
      BOWSE LAW GROUP, A.P.C.
   12 801 South Figueroa Street, 25th Floor
   13 Los Angeles, CA 90017
      Telephone: 213.344.4700
   14 Email: mbowse@bowselawgroup.com
   15 Attorney for Plaintiff
   16 ALPHA GRP, INC.
   17
                                       UNITED STATES DISTRICT COURT
   18
                                   CENTRAL DISTRICT OF CALIFORNIA
   19
   20 ALPHA GRP, INC.,                                    Case No. 2:18-cv-02133-MWF-MRW
   21                     Plaintiff,                      JOINT REPORT RE: STATUS OF
                                                          DISCOVERY
   22            v.
                                                          Action Filed:   March 14, 2018
   23 SUBARU OF AMERICA, INC.
                                                          Trial Date:     January 28, 2020
   24                     Defendant.
   25
   26
   27
   28
                                                      1
        DMWEST #38191229 v2   JOINT STATUS REPORT REGARDING STATUS OF DISCOVERY
Case 2:18-cv-02133-MWF-MRW Document 70 Filed 09/06/19 Page 2 of 2 Page ID #:1132



    1            TO THE HONORABLE MICHAEL R. WILNER:
    2            Defendant Subaru of America, Inc. (“Subaru”) and Plaintiff Alpha GRP, Inc.
    3 (“Plaintiff”), by and through their undersigned counsel, respectfully submit this
    4 joint status report in response to the Court’s August 20, 2019, Order re: Status of
    5 Discovery (Dkt. 68) that directed the parties to submit a joint report regarding
    6 Subaru’s still-pending motion to compel discovery and any “other grievances” by
    7 Friday, September 6, 2019.
    8            Since the last telephonic conference with the Court on July 17, 2019 (Dkt. 65),
    9 fact discovery has been moving forward and counsel have been actively engaged in
   10 attempting to resolve outstanding discovery disputes without the need for motion
   11 practice. Counsel have also been engaged in several depositions. In addition,
   12 given the length of time necessary to acquire and review the documents subject to
   13 the motion and to schedule depositions, the parties have discussed a proposed,
   14 stipulated request that the Court continue all case deadlines to allow for the
   15 orderly and efficient completion of fact and expert discovery before the filing of
   16 dispositive motions. Counsel are actively discussing that proposal, as well as
   17 related discovery, as we speak, and will be in a better position to provide the Court
   18 with a more specific update next week. Therefore, we respectfully request that the
   19 Court permit the parties to provide a more fulsome report by Wednesday,
   20 September 11, 2019.
   21 DATED: September 6, 2019                     BALLARD SPAHR LLP
   22                                               /s/ Scott S. Humphreys
                                                         Scott S. Humphreys
   23                                              Attorneys for Defendant
   24                                              SUBARU OF AMERICA, INC.

   25 DATED: September 6, 2019                     BOWSE LAW GROUP
   26                                               /s/ Michael A. Bowse
   27                                                    Michael A. Bowse
                                                   Attorney for Plaintiff
   28                                              ALPHA GRP, INC.
                                                      2
        DMWEST #38191229 v2   JOINT STATUS REPORT REGARDING STATUS OF DISCOVERY
